Citation Nr: 1729254	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  11-05 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a right wrist fracture with traumatic arthritis.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Tod M. Leaven, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the St. Petersburg, Florida RO in August 2013.  A transcript of the hearing has been associated with the Veteran's record.  The Veteran submitted additional evidence at the hearing and submitted a waiver of initial RO consideration of the evidence.  In September 2014 and September 2016 the Board remanded the case for further development.  

In April 2017, additional medical evidence was added to the record.  The Board considered this new evidence and proceeded with the adjudication of the Veteran's appeal in reliance on a prospective waiver of initial RO consideration of such evidence submitted by the Veteran in March 2015. 

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for entitlement to a TDIU is a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board has amended the current appeal to include the issue of a TDIU, as the Veteran furnished an application for this benefit in March 2017 and subsequently received 38 C.F.R. § 3.159(b) notice on the claim,  

A January 2017 (notice sent in February 2017), rating decision denied entitlement to an initial rating in excess of 30 percent for carpal tunnel syndrome, right upper extremity.  The Veteran filed a notice of disagreement (NOD) in February 2017.  In the same month, the RO followed up with a Decision Review Officer letter.  It is the impression of the Board that the RO is addressing this Notice of Disagreement, and accordingly the Board need not remand it for additional action including the issuance of a Statement of the Case. 


FINDING OF FACT

1.  The Veteran's right wrist disability is not manifested by motion lost beyond the middle of the arc or the hand fixed in full pronation, supination or hyperpronation, or favorable ankylosis of the wrist in 20 to 30 degrees of dorsiflexion.

2.  The Veteran is service connected for carpal tunnel syndrome lumbosacral strain, rated 30 percent, residuals of a fractured right wrist with traumatic arthritis, rated 20, bilateral hearing loss, rated 10 percent, and tinnitus, rated 10 percent; his combined rating is 60 percent from March 2009; his service-connected disabilities are not shown to preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for residuals of a right wrist fracture with traumatic arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (Code) 5010-5213 (2016).

2.  The criteria for an award of a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A May 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in May 2009, February 2015 and January 2017.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Board finds the examination reports adequate for rating purposes.  The Veteran has not identified any evidence that remains outstanding. VA's duty to assist is met.

Additionally, in August 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2013 hearing, the VLJ noted the issue on appeal.  Further, the undersigned requested further information concerning current level of severity of the Veteran's right wrist disability.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, which included affording the Veteran an examination to determine the nature and severity of his residuals of a right wrist fracture with traumatic arthritis.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board may proceed to adjudicate the claim based on the current record.

Legal Criteria, Factual Background and Analysis

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Residuals of a Right Wrist Fracture with Traumatic Arthritis

The record shows that entitlement to service connection for residuals of a right wrist fracture with traumatic arthritis was initially established in a July 1979 rating decision.  That decision increased the rating for residuals of a right wrist fracture with traumatic arthritis to 20 percent effective from January 1978, which currently remains in effect.  The Veteran's current claim for an increased rating was received in March 2009.  The Board notes that as the 20 percent rating has been in effect for 20 or more years it cannot be reduced, except if there is a showing of fraud.  38 U.S.C.A. § 3.951(b).

The Veteran contends that a higher rating is warranted for his residuals of a right wrist fracture with traumatic arthritis.  His residuals of a right wrist fracture with traumatic arthritis is rated under 38 C.F.R. § 4.71a, Codes 5010-5213 by analogy for an unlisted musculoskeletal disability and impairment of supination and pronation.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Code 5010 applies to traumatic arthritis, which is to be rated as degenerative arthritis under diagnostic code 5003 (degenerative arthritis).  Degenerative arthritis established by X-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Code 5003.  Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I.  

Code 5213 applies to impairment of supination and pronation.  A 20 percent rating for the major hand is warranted for limitation of pronation with motion lost beyond the last quarter arc where the hand does not approach full pronation or when there is loss of supination or pronation (bone fusion) and the hand is fixed near the middle of the arc or moderate pronation.  A 30 percent rating for the major hand is warranted when motion is lost beyond middle of the arc, or if there is loss of supination or pronation (bone fusion) and the hand is fixed in full pronation.  38 C.F.R. § 4.71a .

Code 5214 provides ratings for ankylosis of the wrist.  Favorable ankylosis of the wrist (major) in 20 degrees to 30 degrees dorsiflexion is rated 30 percent disabling for the major wrist; ankylosis of the wrist in any other position except favorable is rated 40 percent disabling for the major wrist; and unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation, is rated 50 percent disabling for the major wrist.  38 C.F.R. § 4.71a.  A Note provides that extremely unfavorable ankylosis will be rated as loss of use of hands under Code 5125.  38 C.F.R. § 4.71a.  Ankylosis is defined for VA purposes as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

A February 2009 MRI [magnetic resonance imaging] shows the Veteran had arthritic changes of the right wrist.  A small ganglion was also noted along the lateral aspect of the radius and there was disruption of the triangular fibrocartilage.  

In a letter, received at the RO in March 2009, the Veteran's private health care provider, Dr. S.B.K., noted that the Veteran reported that he injured his right wrist in service and underwent a setting of the bones of the wrist several hours afterwards.  He had increased pain over the years and had an MRI performed in February 2009, which showed the development of arthritis and some disruption of the cartilage as well as a small ganglion.  Dr. S.B.K. noted that the worsening of the arthritis was likely due to the initial injury in 1968.

The Veteran underwent a VA joints examination in May 2009.  The examination was requested because the Veteran stated that his service-connected right wrist disability had become worse since his last VA examination in 2006.  He reported experiencing pain more often and the pain was more severe.  He is right hand dominant.  The examination report showed he did not have a history of hospitalization, surgery, trauma to the joints, or neoplasm.  Nor did he have deformity, stiffness, episodes of dislocation or subluxation, locking episodes, effusions, or symptoms of inflammation of the right wrist.  He experienced giving way, instability, pain, weakness, incoordination, and decreased speed of joint motion of the right wrist.  He had daily flare-ups of joint disease that were severe and lasted hours.  He reported that working as a letter carrier, sorting mail, using hand tools and mechanics tools caused flare-ups of his right wrist.  

On physical examination of the right wrist the Veteran had good radial pulses, bilaterally.  On range of motion testing, right dorsiflexion was to 65 degrees, palmar flexion was to 45 degrees, radial deviation was to 12 degrees and ulnar deviation was to 25 degrees.  There was no objective evidence of pain following repetitive motion.  There were additional limitations after three repetitions of range of motion.  After repetitive motion right dorsiflexion was to 60 degrees, palmar flexion was to 35 degrees, radial deviation was to 10 degrees and ulnar deviation was to 20 degrees.  X-rays of the right wrist revealed an old injury to the distal right radius and ulna.  The diagnoses were posttraumatic arthritis of the right wrist, carpal tunnel disease caused by occupation and ganglion of the right wrist,(both caused by occupation).  The Veteran was employed full-time as a postal carrier.  There was a significant effect on his usual occupation; the impact on occupational activities was decreased manual dexterity, problems with lifting and carrying, decreased strength of the upper extremity and pain.  The effect of the Veteran's right wrist disability on his usual daily activities was mild to none.  The examiner noted that the Veteran was employed as a letter carrier and sorting the mail (he had to deliver) caused pain at the end of the day.  Due to the repetitive nature of his occupation, he developed carpal tunnel syndrome and a ganglion cyst of the same (dominant) wrist.  Due to the service-connected disability of limited motion of the right wrist, the Veteran was recommended to avoid those occupations that require full range of motion, repetitive motions without interruption and heavy lifting of over 50 pounds.

A July 2013 private treatment report by Dr. S.B.K. shows the Veteran was seen with right wrist pain that radiated to his right arm.  The pain was a shooting, aching, numb and stabbing pain; the severity of the pain was moderate in nature.  The pain was worse at night.  The Veteran had difficulty pushing, pulling, lifting, and bending.  He had joint stiffness and pain, burning, and tingling in the arms.  

At the August 2013 hearing the Veteran testified that he was last examined for his right wrist in May 2009 and since that time symptoms associated with his right wrist had increased in severity.  He noted that pain in the right wrist had become more severe in the past few years, especially with use of the hand.  He stated that his right hand is his major hand (he is right-handed).  He stated that sometimes his whole arm goes numb and it bothers him after working during the day; at night it is worse and he cannot sleep.  He stated that he did a lot of strenuous work such as, loading his truck and putting mail in mailboxes every day.  He reported that he no longer had a strong hand grip; there was weakness in the hand.  His wrist gets tender and red and bruises easily.  He reported that his right wrist affected his work as a letter carrier for the post office, especially when he would cast the mail and also when he lifted and put thing in the truck.  He stated that he had dropped a tray of mail because the right wrist gave way.  He retired from his job as a letter carrier for the post office.  He still drops things.  He receives treatment for his right wrist disability from a private doctor.  He had not been to a VA doctor in almost 5 years.  He stated that he wears a brace or splint sometimes.  He cannot work with tools (like a screwdriver), his writing is terrible and he does not have a good handshake.  He has shooting pain and decreased range of motion.  

The Veteran's wife testified that in the mornings the Veteran's right hand is stiff and he has to put it under hot water in order to brush his teeth.  He cannot take the lid off of a bottle or a pickle jar.  She stated that when the Veteran comes home at night, he is in terrible pain.  He tosses and turns all night with really bad pain.  She stated that his disability is getting worse.

On February 2015 VA wrist conditions examination, the Veteran described symptoms of numbness, and sharp pain.  Provocative factors were grasping and movements that were up and down, and side to side with the using the right hand.  His pain level at the time of the examination was 6/10.  He reported he has right wrist pain that radiated to his right arm sometimes.  It was an aching and stabbing/shooting pain.  The pain was associated with decreased range of motion and improved with medication.  At the time of the examination the Veteran was not experiencing a flare-up of his right wrist condition.  He reported, however, having severe flare-ups 2 to 3 times per day that last one hour precipitating by grasping, movements that were up and down and side to side with the use of the right hand.  He reported that pain of the right wrist prevented him from sleeping and flares-up at any time, including at rest.  

Range of motion testing showed palmar flexion to 35 degrees, dorsiflexion to 25 degrees, ulnar deviation to 25 degrees and radial deviation to 25 degrees.  Range of motion did not contribute to a functional loss.  There was pain on ulnar and radial deviations.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no additional loss of function or range of motion after three repetitions.  The examiner was unable to report whether pain, weakness, fatigability or incoordination significantly limits functional ability with repeated use over a period of time because there were no current flare-ups affecting function noted on examination.  The Veteran's muscle strength was normal; there was no muscle atrophy or ankylosis present.  There was no functional impairment of an extremity due to the Veteran's right wrist disability such that no effective functions remain other than that which would be equally well served by an amputation with prosthesis.  X-rays showed degenerative or traumatic arthritis.  The impression was suspicion of a prior posttraumatic deformity with secondary moderate/severe degenerative changes, increasing since the previous examination.  Otherwise there is stable appearance.  There was no evidence of crepitus.  The diagnoses were ganglion cyst, degenerative arthritis, and traumatic arthritis.  The impact on the Veteran's occupational activities was decreased manual dexterity.  He had problems with lifting, carrying, decreased strength of the upper extremity and pain.  There were some mild to moderate, and some moderate to severe, effects on his usual daily activities.

On a January 2017 VA wrist conditions examination, the Veteran reported that over the years he had developed significant traumatic arthritis in the wrist joints, as well as limitation in range of motion, neuropathies and carpal tunnel syndrome.  In the past year he had developed symptoms of numbness in the hand, decreased facility with small objects (which leads to occasional dropping of items), decreased ability to grasp items and cut his food.  He had discomfort upon awakening, occasional tingling - "Electric Type" sensation from his hand, along his medial epicondyle, upwards to his right shoulder.  He was followed by orthopedics at a VA medical center of which surgical intervention had been recommended.  He stated he could not sleep at night and his hand goes numb when he drives.  He cannot button his shirt or cut food; he has a loss of grip strength and he cannot do yard work or work on his classic car anymore.  He had painful motion affecting a fist.

On range of motion testing, palmar flexion was to 45 degrees, dorsiflexion was to 45 degrees, and ulnar and radial deviation were 5 degrees each.  The examiner noted that rotation was grossly abnormal, with only 5 degrees of supination, quite painful, and 65 degrees of pronation, also painful at the endpoint.  There was crepitus to palpation throughout the range of motion palpable.  His fingers had Heberden and Bouchard nodes.  Range of motion contributed to functional loss due to numbness in the hand, decreased facility with small objects, and he had much less tolerance for heavy activity or cold exposure than he did in the past.  Any motion, especially while affecting a fist, was painful and diffused when he turned his wrist.  While the examiner did not specify whether these motions were active or passive, the Board accepts the description of pain with "any motion" to encompass all of the above.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  There was no evidence of pain with weightbearing.  There was no additional loss of function or range of motion after three repetitions.  Flexion and extension strength were 4/5.  There was a reduction in muscle strength.  There was no muscle atrophy or ankylosis.  Comparisons were made with the left wrist, as required under Correia.

The examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time because the Veteran was not actively experiencing a flare-up at the time of the examination and the examination was being conducted within a limited time frame.  The examiner was also unable to describe any such additional limitation that might be due to pain, weakness, fatigability or incoordination that might occur due to the same reason.  Weakened movement due to muscle or peripheral nerve injury, swelling and deformity were additional contributing factors of the Veteran's right wrist disability.  X-ray of the right wrist were dramatically abnormal with a significant increased angle on the anterior-posterior distal radius, radial central collapse consistent with long compression and collapse, severe distal or radial ulnar joint, osteoarthritis degeneration with marked volar spurring, and the lateral views and spurring on the radius.  The diagnosis was right fracture wrist with traumatic arthritis.  The examiner noted that the Veteran's right wrist disability impacts his ability to grasp items; he also has loss of strength and an inability to complete yard work or mechanical work.  

In April 2017 the Veteran underwent an examination of the right wrist by a private health care provider and submitted examination findings in a wrist conditions Disability Benefits Questionnaire (DBQ).  The Veteran reported that his right wrist disability had worsened.  He experienced more pain more often, and his hand and arm were now getting numb.  He had symptoms of constant wrist pain this was worse with twisting motions, as in using a screw driver, and with lifting; shaving was painful.  The quality of his writing had declined.  He had numbness in the arm and hand at night and with driving.  He would drop things.  He wanted to work a part-time job and found no one would hire him.  His quality of life is poor due to his right wrist symptoms.  He wears a wrist splint to decrease pain and numbness.  A VA doctor diagnosed carpal tunnel syndrome and offered a release and a wrist fusion, which the Veteran declined.  The Veteran did not report flare-ups of the wrist.  He described having functional loss or functional impairment of the service-connected right wrist as "It's hard to shave, use a screw driver, or anything I want to do."  On range of motion testing palmar flexion was to 0 degrees, dorsiflexion was to 10 degrees, and ulnar and radial deviation was to 5 degrees each.  He was unable to push with his palms.  He exhibited pain with range of motion on palmar flexion, dorsiflexion and ulnar and radial deviation.  There was evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of all areas of the right wrist.  The pain was moderately severe.  There was pain with weightbearing.  There was no additional loss of function or range of motion after three repetitions.  Pain, weakness, fatigability or incoordination significantly limits functional ability with repeated use over a period of time.  Pain caused functional loss.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare ups.  There was objective evidence of pain when the right wrist was used in non-weight bearing.  The private health care provider noted that the Veteran had less movement than normal as an additional contributing factor of his right wrist disability.  He had normal muscle strength of the right wrist.  There was no ankylosis.  His neurological examination was normal.  He wore a right wrist brace constantly to decrease pain.  The Veteran's right wrist disability impacts his ability to perform occupational task; he experienced limitation in lifting and repetitive use of the right wrist.  The diagnosis was residuals of right wrist fracture with traumatic arthritis.  

The private health care provider noted that numbness in the arm and hand and dropping things are due to carpal tunnel syndrome.  Pain in the wrist with range of motion and use, tenderness with palpation of the wrist, and limitation in wrist range of motion are due to the service-connected right wrist disability.  The effect of the Veteran's right wrist disability on the physical and sedentary activities of employment is limitation in lifting with the right hand and in repetitive use of the right wrist.  

Based upon the evidence, the Board finds that a higher rating under Code 5213 is not warranted as the Veteran's right wrist disability does not more nearly approximate the criteria for the next higher rating (30 percent).  In order to warranted a 30 percent rating the Veteran's right wrist must demonstrate the effects of pronation lost beyond the middle of the arc, or the hand fixed in full pronation.  As such criteria are not shown in the evidence, a rating in excess of 20 percent for a right wrist disability is not warranted.  38 C.F.R. § 4.71a, Code 5213.

Even with consideration of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. 202, the record presents no basis for the assignment of a disability rating in excess of 20 percent under Code 5213.  The Board finds that the Veteran's current 20 percent disability ratings for his right wrist motion lost (beyond last quarter of arc, the hand does not approach full pronation or the hand fixed near the middle of the arc or moderate pronation) takes into consideration and incorporates any functional loss or impairment due to pain and tenderness including during flare-ups and with repetitive use.  The evidence does not establish additional functional loss or impairment due to pain, weakness, fatigability, incoordination, lack of endurance, or pain on movement of the right wrist.  See May 2009, February 2015 and January 2017 VA examination reports and the April 2017 private DBQ.  Based on the evidence of record, there is no basis for the assignment of a higher rating pursuant to 38 C.F.R. §§ 4.40 and 4.45 in this case.

In considering the applicability of other diagnostic codes for the wrist, the Board finds that a rating in excess of 20 percent under Code 5214 is not warranted.  To warrant the next higher (30 percent) rating under this Code, the Veteran's right wrist must show favorable ankylosis in 20 to 30 degrees dorsiflexion.  None of the Veteran's treatment records or examination reports indicates that there is ankylosis of the right wrist.  As such, a rating in excess of 20 percent for a right wrist disability under Code 5214 is not warranted.  38 C.F.R. § 4.71a, Code 5214.

Additionally, the Veteran does not have non-union of the radius, or non-union of the ulna, or impairment of the ulna, which might warrant additional disability ratings under Codes 5209, 5210, 5211 and 5212.  The evidence of record does not show that any of these criteria have been met.

The Board has considered the Veteran's statements describing his right wrist symptoms, such as pain with use and numbness.  However, those subjective complaints were taken into account and discussed by the VA examiners, and were considered in determining functional loss.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's lay-allegations regarding the severity of his right wrist disability.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess 20 percent for residuals of a right wrist fracture with traumatic arthritis, and the claim is denied.  Because the preponderance of the evidence is against a higher rating, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a). 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating alone is a recognition that the impairment makes it difficult to obtain/keep employment.  The question is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Here, the Veteran does not meet the schedular criteria for consideration for a TDIU rating.  See 38 C.F.R. § 4.16(a).  His service-connected disabilities are carpal tunnel syndrome, right upper extremity, rated 30 percent, residuals of right wrist fracture with traumatic arthritis, rated 20 percent, bilateral hearing loss, rated 10 percent, and tinnitus, rated 10 percent.  The combined rating is 60 percent.  However, the Board must consider whether the evidence warrants entitlement to a TDIU on an extra-schedular basis under the provisions of 38 C.F.R. § 4.16(b).  Based upon the overall record, the Board finds the evidence demonstrates the Veteran service-connected disabilities does not render him unable to secure and follow a substantially gainful occupation.  The Veteran was employed full-time as a postal carrier for nearly 30 years; he last worked in August 2013.  The evidence shows that the severity of the Veteran's right wrist disability is moderate to severe in nature with the significant effects on his usual occupation being decreased manual dexterity, problems with lifting and carrying, decreased strength of the upper extremity and pain.  While range of motion of the right wrist contributed to functional loss due to numbness in the hand each examiner noted there was no additional loss of function or range of motion after repetitive use.  His flexion and extension strength were 4/5; there was no muscle atrophy or ankylosis.  The Veteran's service-connected right wrist disability results in no more than a functional impact in ability to perform occupational tasks of no heavy lifting to the right upper extremity, and an inability to grasp items; he has loss of strength and an inability to complete yard and mechanical work.  VA examiner noted the Veteran should avoid those occupations that require full range of motion, repetitive motions without interruption and heavy lifting of over 50 pounds.  Notably, during the April 2017 private examination, the Veteran stated that he wanted to work a part-time job.

This degree of occupational impairment due to the Veteran's service-connected disabilities is adequately compensated for, and contemplated by, the 30 percent rating for carpal tunnel syndrome and the 20 percent for residuals of a right wrist fracture with traumatic arthritis confirmed herein.  Significantly, however, his service-connected disabilities have not rendered the Veteran unable to obtain and maintain gainful employment. 

While the Veteran is competent to report symptoms believed to be associated with his service-connected disability, he is not competent to identify a specific level of disability.  Competent evidence concerning the nature and extent of this disability has been provided by VA and private medical professionals who have examined him and is persuasive as to the degree of service-connected impairment.  Thus, entitlement to a TDIU is not warranted.


ORDER

A rating in excess of 20 percent for residuals of a right wrist fracture with traumatic arthritis, is denied.

Entitlement to a TDIU is denied.




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


